UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 308 Dorla Court, Suite 206 Zephyr Cove, Nevada (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (775) 548-1785 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Registrant’s Common Stock as of August 3, 2012, was 51,096,240. VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION 1 Item 1 — Financial Statements. 1 Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements Of Operations for the three and six months ended June 30, 2012 and 2011 2 Condensed Consolidated Statements Of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 2 Condensed Consolidated Statements Of Cash Flows for the six months ended June 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 — Controls and Procedures 13 PART II — OTHER INFORMATION 14 Item 1 — Legal Proceedings 14 Item 1A — Risk Factors 15 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 — Exhibit 21 SIGNATURES 22 EXHIBIT INDEX 23 Index PART I — FINANCIAL INFORMATION ITEM 1. -FINANCIAL STATEMENTS. VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, exceptshare amounts) June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Prepaid taxes Prepaid expense and other current assets 91 Total current assets Property and equipment, net 70 56 Intangible and other assets 36 60 Deferred tax benefit 58 47 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income tax liability — Derivative liability Total current liabilities Stockholders' equity: Preferred stock, par value $0.0001 per share Authorized: 10,000,000 shares at June 30, 2012, and December 31, 2011, Issued and outstanding: 0 shares at June 30, 2012 and December 31, 2011 — — Common stock, par value $0.0001 per share Authorized: 100,000,000 shares at June 30, 2012 and December 31, 2011, Issued and outstanding: 51,010,827 shares at June 30, 2012, and 50,619,136 shares at December 31, 2011 5 5 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) (4 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Index VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Revenue - Royalties $
